EXHIBIT 10.1

AMENDMENT NO. 4 TO REVOLVING CREDIT AGREEMENT

AMENDMENT (this “Amendment”), dated as October 31, 2006, among FIRST CITY
FINANCIAL CORPORATION, a Delaware corporation (the “Borrower”), the financial
institutions which are parties to the Agreement hereinafter referred to (each a
“Lender” and collectively, the “Lenders”), and BANK OF SCOTLAND, as agent for
the Lenders under such Agreement (in such capacity, the “Agent”), to the
Revolving Credit Agreement, dated as of November 12, 2004, among the Borrower,
the Lenders and the Agent (the “Agreement”).

W I T N E S S E T H:

WHEREAS, the Borrower has requested that certain amendments set forth herein be
made to the Agreement;

WHEREAS, subject to the terms and conditions contained below, the Agent and the
Lenders are willing to so amend the Agreement;

NOW, THEREFORE, it is agreed:


1.             DEFINITIONS.  ALL TERMS USED HEREIN WHICH ARE DEFINED IN THE
AGREEMENT (INCLUDING, TO THE EXTENT ANY SUCH TERMS ARE TO BE ADDED OR AMENDED BY
THIS AMENDMENT, AS IF SUCH TERMS WERE ALREADY ADDED OR AMENDED BY THIS
AMENDMENT, UNLESS THE CONTEXT SHALL OTHERWISE INDICATE) SHALL HAVE THE SAME
MEANINGS WHEN USED HEREIN UNLESS OTHERWISE DEFINED HEREIN.  ALL REFERENCES TO
SECTIONS IN THIS AMENDMENT SHALL BE DEEMED REFERENCES TO SECTIONS IN THE
AGREEMENT UNLESS OTHERWISE SPECIFIED.


2.             EFFECT OF AMENDMENT.  AS USED IN THE AGREEMENT (INCLUDING ALL
EXHIBITS THERETO), THE NOTES AND THE OTHER LOAN DOCUMENTS AND ALL OTHER
INSTRUMENTS AND DOCUMENTS EXECUTED IN CONNECTION WITH ANY OF THE FOREGOING, ON
AND SUBSEQUENT TO THE AMENDMENT CLOSING DATE (AS HEREINAFTER DEFINED), ANY
REFERENCE TO THE AGREEMENT SHALL MEAN THE AGREEMENT AS AMENDED HEREBY.


3.             AMENDMENTS.  AS OF THE AMENDMENT EFFECTIVE DATE, THE AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:


(A)          ANNEX I.  ANNEX I TO THE AGREEMENT IS AMENDED AS FOLLOWS:


(I)              BY ADDING THE FOLLOWING NEW DEFINTION OF “AMENDMENT CLOSING
DATE” IN APPROPRIATE ALPHABETICAL ORDER THEREIN:


“AMENDMENT CLOSING DATE” SHALL MEAN OCTOBER 31, 2006.


(II)             BY ADDING THE FOLLOWING NEW DEFINITION OF “CUMULATIVE ORIGINAL
PROJECTED COLLECTIONS” IN APPROPRIATE ALPHABETICAL ORDER THEREIN:


“CUMULATIVE ORIGINAL PROJECTED COLLECTIONS” SHALL MEAN AN AMOUNT EQUAL TO THE
SUM OF ALL ANTICIPATED FUTURE COLLECTIONS ON ALL ASSETS DESCRIBED IN FINAL NPV
POOL CERTIFICATES DELIVERED IN CONNECTION WITH ASSET POOLS ACQUIRED ON OR AFTER
JANUARY 1, 2004, AS PROJECTED AT THE TIME OF THE DELIVERY OF, AND AS SET FORTH
IN, ALL SUCH FINAL NPV POOL CERTIFICATES.

1


--------------------------------------------------------------------------------





(III)            BY ADDING THE FOLLOWING NEW DEFINITION OF “CUMULATIVE CURRENT
RECOVERED AND PROJECTED COLLECTIONS” IN APPROPRIATE ALPHABETICAL ORDER THEREIN:


“CUMULATIVE CURRENT RECOVERED AND PROJECTED COLLECTIONS” SHALL MEAN, AT ANY DATE
OF DETERMINATION, AN AMOUNT EQUAL TO THE SUM OF (X) THE AGGREGATE AMOUNT OF ALL
CASH PREVIOUSLY COLLECTED ON ASSETS DESCRIBED IN FINAL NPV POOL CERTIFICATES
DELIVERED IN CONNECTION WITH ASSET POOLS ACQUIRED ON OR AFTER JANUARY 1, 2004,
PLUS (Y) ALL REASONABLY ANTICIPATED FUTURE COLLECTIONS ON SUCH ASSETS.


(IV)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “APPLICABLE
MARGIN” THEREIN TO READ AS FOLLOWS:


“APPLICABLE MARGIN” SHALL MEAN, FOR EACH PERIOD FROM AND INCLUDING EACH PAYMENT
DATE TO BUT EXCLUDING THE FOLLOWING PAYMENT DATE, THE APPLICABLE PERCENTAGES SET
FORTH BELOW OPPOSITE THE APPLICABLE LTV RATIO; PROVIDED, IF ANY CHANGE TO TOTAL
OUTSTANDINGS OCCURRING DURING SUCH PERIOD WOULD OTHERWISE RESULT IN A HIGHER
APPLICABLE MARGIN, SUCH HIGHER APPLICABLE MARGIN SHALL BE IN EFFECT FROM THE
DATE OF SUCH CHANGE TO BUT EXCLUDING THE FOLLOWING PAYMENT DATE:

LTV Ratio

 

Applicable 
Margin for 
Alternate Base 
Rate Loans

 

Applicable 
Margin for 
Eurocurrency 
Loans

 

Greater than 1.00 to 2.00

 

0.25

%

2.25

%

Less than or equal to 1.00 to 2.00

 

0.00

%

2.00

%

 


(V)            BY RESTATING IN ITS ENTIRETY CLAUSE (A) OF THE DEFINITION OF
“BORROWING BASE” THEREIN TO READ AS FOLLOWS:

(A) the sum of (i) the amount by which the Net Present Equity Value of all
Portfolio Entities located in, or with Assets which originated in Mexico exceeds
$30,000,000, (ii) the amount by which the Net Present Equity Value of all
Portfolio Entities located in, or with Assets which originated in Brazil exceeds
$5,000,000, (iii) the amount by which the Net Present Equity Value of all
Portfolio Entities located in, or with Assets which originated in Chile exceeds
$10,000,000, (iv) the amount by which the Net Present Equity Value of all
Portfolio Entities with Assets located in, or which originated in Argentina or
Uruguay exceeds $6,000,000, (v) reserves as Agent shall from time to time deem,
in good faith to be appropriate, which is not otherwise taken into account in
determining the Net Present Value of an Asset or the Net Present Equity Value of
a Portfolio Entity, (vi) the Aggregate Net Present Equity Value of each
Portfolio Entity whose Equity Interests are owned by any Subsidiary which has
undertaken or is subject to any event described in clauses (i) through (vii) of
Section 9.8 of the Agreement, and (vii) the REO Excess Value Adjustment, and

2


--------------------------------------------------------------------------------





(VI)           BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “EUROSUBLIMIT”
THEREIN TO READ AS FOLLOWS:


“EUROSUBLIMIT” SHALL MEAN AS TO EACH LENDER, THE AMOUNT SET FORTH OPPOSITE ITS
NAME ON SCHEDULE 2.1 UNDER THE HEADING “EUROSUBLIMIT” AS SUCH AMOUNT MAY BE
MODIFIED BY THE PROVISIONS OF ANY TRANSFER SUPPLEMENT FROM TIME TO TIME ENTERED
INTO AND AS THE SAME MAY FROM TIME TO TIME BE REDUCED OR TERMINATED PURSUANT TO
SECTION 2.6(C), SECTION 9 OR ANY OTHER SECTION OF THE AGREEMENT.  THE TOTAL OF
THE EUROSUBLIMITS OF ALL LENDERS AS OF THE DATE HEREOF IS $50,000,000.


(VII)          BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “LETTER OF CREDIT
COMMITMENT” THEREIN TO READ AS FOLLOWS:


“LETTER OF CREDIT COMMITMENT” SHALL MEAN $40,000,000 (AS THE SAME MAY FROM TIME
TO TIME BE REDUCED PURSUANT TO SECTION 2.6) LESS THE AMOUNT, IF ANY, BY WHICH
(A) THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF LOANS EXCEEDS (B) THE AMOUNT
EQUAL TO (X) THE TOTAL LOAN COMMITMENT LESS (Y) $40,000,000 (OR SUCH LESSER
AMOUNT THAT THE FIXED DOLLAR COMPONENT OF THIS DEFINITION OF “LETTER OF CREDIT
COMMITMENT” HAS BEEN REDUCED TO PURSUANT TO SECTION 2.6).


(VIII)         BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “MATURITY DATE”
THEREIN TO READ AS FOLLOWS:


“MATURITY DATE” SHALL MEAN NOVEMBER 12, 2010.


(IX)            BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “TOTAL LOAN
COMMITMENT” THEREIN TO READ AS FOLLOWS:


“TOTAL LOAN COMMITMENT” SHALL MEAN THE SUM OF THE LOAN COMMITMENTS OF ALL OF THE
LENDERS, AS FROM TIME TO TIME REDUCED PURSUANT TO SECTION 2.6, WHICH AS OF THE
AMENDMENT CLOSING DATE SHALL BE $175,000,000.


(X)             BY RESTATING IN ITS ENTIRETY THE DEFINITION OF “WORKING CAPITAL
SUBLIMIT” THEREIN TO READ AS FOLLOWS:


“WORKING CAPITAL SUBLIMIT” SHALL MEAN $35,000,000.


(B)          SECTION 2.6.             SECTION  2.6(A) OF THE AGREEMENT IS
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


(A)              [RESERVED]


(C)          SECTION 4.4.             SECTION 4.4 OF THE AGREEMENT IS AMENDED
AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:

Section 4.4             Upfront Fee.  Borrower agrees to pay to Agent, for the
ratable account of each Lender (based upon the percentage that each Lender’s
Loan Commitment represents of the Total Loan Commitment) an upfront fee (the
“Upfront Fee”) in the amount of $460,000, on or before the Effective Date, and

3


--------------------------------------------------------------------------------




in the amount of $830,000, on or before the Amendment Closing Date, which fee
shall be due and payable in full on the Effective Date and the Amendment Closing
Date, respectively.


(D)          SECTION 8.18.           SECTION 8.18 OF THE AGREEMENT IS AMENDED AS
FOLLOWS:


(I)              BY AMENDING AND RESTATING CLAUSE (II) OF SUBSECTION (A) THEREIN
IN ITS ENTIRETY TO READ AS FOLLOWS:

(ii)           maintain a ratio of EBITDA to Interest Coverage of not less than
1.50 to 1.00 for the four fiscal quarters then ended; and


(II)             BY ADDING THE FOLLOWING NEW CLAUSE (IV) TO SUBSECTION (A)
THEREIN, IMMEDIATELY FOLLOWING CLAUSE (III) THEREIN:

(iv)          maintain a ratio of Cumulative Current Recovered and Projected
Collections to Cumulative Original Projected Collections, of not less than 0.90
to 1.00.


(E)          SCHEDULE 2.1.          SCHEDULE 2.1 (ORIGINAL PRINCIPAL AMOUNT) TO
THE AGREEMENT IS AMENDED AND RESTATED IN ITS ENTIRETY AS SET FORTH IN SCHEDULE
2.1 HERETO.


(F)           EXHIBIT G. EXHIBIT G (BORROWING BASE CERTIFICATE) TO THE AGREEMENT
IS AMENDED AND RESTATED IN ITS ENTIRETY AS SET FORTH IN EXHIBIT G HERETO.


4.             REPRESENTATIONS.  IN ORDER TO INDUCE THE AGENT AND THE LENDERS TO
EXECUTE THIS AMENDMENT, THE BORROWER HEREBY REPRESENTS, WARRANTS AND COVENANTS
TO THE AGENT AND THE LENDERS AS OF THE DATE HEREOF AND (IF DIFFERENT) AS OF THE
AMENDMENT CLOSING DATE (WHICH REPRESENTATIONS, WARRANTIES AND COVENANTS SHALL
SURVIVE THE EXECUTION, DELIVERY AND EFFECTIVENESS OF THIS AMENDMENT) AS FOLLOWS:


(A)          NO DEFAULT OR EVENT OF DEFAULT EXISTS.


(B)          EACH REPRESENTATION AND WARRANTY MADE BY BORROWER, EACH PRIMARY
OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED ENTITY AND EACH OTHER LOAN PARTY IN
THE LOAN DOCUMENTS IS TRUE AND CORRECT.


5.             EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF
OCTOBER 31, 2006 (THE “AMENDMENT EFFECTIVE DATE”) WHEN EACH OF THE FOLLOWING
CONDITIONS HAVE BEEN FULFILLED TO THE SATISFACTION OF THE AGENT (OR WAIVED BY
THE AGENT).  THE FIRST DATE ON WHICH ALL OF THE FOLLOWING CONDITIONS HAVE BEEN
SO FULFILLED (OR SO WAIVED) IS HEREIN REFERRED TO AS THE “AMENDMENT CLOSING
DATE.”  IF THE AMENDMENT CLOSING DATE SHALL NOT HAVE OCCURRED BY THE CLOSE OF
BUSINESS (NEW YORK TIME) ON OCTOBER 31, 2006 (OR SUCH LATER TIME OR DATE AS THE
AGENT CONSENTS TO IN WRITING), THE PROVISIONS OF THIS AMENDMENT SHALL (EXCEPT AS
MAY OTHERWISE BE SPECIFIED IN THIS AMENDMENT) BE DEEMED RESCINDED, NULL AND
VOID.


(A)          SIGNED COPIES.  THE BORROWER, THE LENDERS AND THE AGENT SHALL HAVE
EXECUTED A COPY HEREOF AND DELIVERED THE SAME TO THE AGENT AT 565 FIFTH AVENUE,
NEW YORK, NEW YORK 10017 (ATTENTION:  JOSEPH FRATUS) OR SUCH OTHER PLACE
DIRECTED BY THE AGENT.


(B)          GUARANTOR’S CONSENT.  EACH GUARANTOR SHALL HAVE EXECUTED A
CONFIRMING CONSENT, SUBSTANTIALLY IN THE FORM ATTACHED HERETO AS ANNEX A OR
OTHERWISE SATISFACTORY TO THE AGENT (A

4


--------------------------------------------------------------------------------





“CONFIRMING CONSENT”), AND DELIVERED THE SAME TO THE AGENT AT 565 FIFTH AVENUE,
NEW YORK, NEW YORK 10017 (ATTENTION:  JOSEPH FRATUS) OR SUCH OTHER PLACE
DIRECTED BY THE AGENT.


(C)          NO DEFAULTS.  NO DEFAULT OR EVENT OF DEFAULT SHALL EXIST.


(D)          ACCURACY OF REPRESENTATIONS.  EACH REPRESENTATION AND WARRANTY MADE
BY THE BORROWER, EACH PRIMARY OBLIGOR, EACH PORTFOLIO ENTITY, EACH RELATED
ENTITY AND EACH OTHER LOAN PARTY IN THE AGREEMENT AND THE OTHER LOAN DOCUMENTS
SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE AMENDMENT CLOSING
DATE WITH THE SAME EFFECT AS THOUGH MADE AT AND AS OF SUCH DATE (EXCEPT FOR
THOSE THAT SPECIFICALLY SPEAK AS OF A PRIOR DATE).


6.             LIMITED NATURE OF AMENDMENTS.  THE AMENDMENTS SET FORTH HEREIN
ARE LIMITED PRECISELY AS WRITTEN AND SHALL NOT BE DEEMED TO (A) BE A CONSENT BY
THE AGENT OR THE LENDERS TO ANY WAIVER OF, OR MODIFICATION OF, ANY OTHER TERM OR
CONDITION OF THE AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE
FOREGOING OR (B) PREJUDICE ANY RIGHT OR RIGHTS WHICH ANY OF THE LENDERS OR THE
AGENT MAY NOW HAVE OR MAY HAVE IN THE FUTURE UNDER OR IN CONNECTION WITH THE
AGREEMENT, OR ANY OF THE DOCUMENTS REFERRED TO IN ANY OF THE FOREGOING.  EXCEPT
AS EXPRESSLY AMENDED HEREBY, THE TERMS AND PROVISIONS OF THE AGREEMENT SHALL
REMAIN IN FULL FORCE AND EFFECT.


7.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO CHOICE OF LAW DOCTRINE THAT WOULD RESULT IN THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.


8.             JURISDICTION, WAIVER OF JURY TRIAL.  THE BORROWER HEREBY AGREES
THAT ANY LEGAL ACTION OR PROCEEDING AGAINST IT WITH RESPECT TO THIS AMENDMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK LOCATED IN NEW YORK CITY
OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
AGENT OR ANY LENDER MAY ELECT, AND, BY EXECUTION AND DELIVERY HEREOF, THE
BORROWER ACCEPTS AND CONSENTS FOR ITSELF AND IN RESPECT TO ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, UNLESS WAIVED IN WRITING BY THE AGENT AND THE MAJORITY LENDERS.  EACH OF
THE BORROWER, THE AGENT AND THE LENDERS HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION
WITH, THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN), OR ACTIONS OF THE
BORROWER, ANY AFFILIATE OF THE BORROWER, THE AGENT OR ANY LENDER.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENT AND THE LENDER ENTERING INTO
THIS AMENDMENT.


9.             HEADINGS.  THE DESCRIPTIVE HEADINGS OF THE VARIOUS PROVISIONS OF
THIS AMENDMENT ARE INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE
DEEMED TO AFFECT THE MEANING OR CONSTRUCTION OF ANY OF THE PROVISIONS HEREOF.


10.           WRITINGS ONLY.  BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT NO
TERM OR PROVISION OF THE AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN DOCUMENTS
MAY BE CHANGED, WAIVED, SUPPLEMENTED OR OTHERWISE MODIFIED VERBALLY, BUT ONLY BY
AN INSTRUMENT IN WRITING SIGNED BY THE RELEVANT PARTIES, AS FURTHER PROVIDED IN
SECTION 12.2 OF THE CREDIT AGREEMENT.

5


--------------------------------------------------------------------------------





11.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, AND BY THE DIFFERENT PARTIES ON THE SAME OR SEPARATE COUNTERPARTS,
EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE DEEMED TO BE AN ORIGINAL,
BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.
TELECOPIED SIGNATURES HERETO AND TO THE CONFIRMING CONSENT SHALL BE OF THE SAME
FORCE AND EFFECT AS AN ORIGINAL OF A MANUALLY SIGNED COPY.

[Signature page follows.]

6


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers.

 

BANK OF SCOTLAND,

 

Individually and as Agent

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

FIRSTCITY FINANCIAL CORPORATION

 

 

 

 

 

By

 

 

 

Name:

 

 

 

Title:

 

[Signature Page to Amendment No. 4 to Revolving Credit Agreement]

 

7


--------------------------------------------------------------------------------


 

Annex A

CONFIRMING CONSENT

Reference is hereby made to the foregoing Amendment (the “Amendment”) to the
Revolving Credit Agreement dated as of October 31, 2006 among the Borrower, the
Lenders and the Agent; said agreement, as amended and modified by the Amendment
and from time to time hereafter further amended or otherwise modified, the
“Amended Agreement”).

Each Guarantor hereby consents to the terms and provisions of the Amendment and
confirms and acknowledges that:

(a)  its obligations under the Loan Documents to which it is a party remain in
full force and effect and the terms “Obligations” and “Secured Obligations” used
in such Loan Documents include all Obligations of the Borrower under the Amended
Agreement; and

(b)  its consent and acknowledgement hereunder is not required under the terms
of such Loan Documents and any failure to obtain its consent or acknowledgment
to any subsequent amendment to the Agreement or the Amended Agreement or any of
the other Loan Documents will not affect the validity of its obligations under
the aforesaid Loan Documents or any other Loan Document, and this consent and
acknowledgement is being delivered for purposes of form only.

Capitalized terms used herein and not otherwise defined have the same meanings
as in the Amended Agreement.  This Consent is dated as of the Amendment Closing
Date (as defined in the Amendment).

FIRSTCITY COMMERCIAL CORPORATION

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FC CAPITAL CORP.

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FIRSTCITY CONSUMER LENDING CORPORATION

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 


--------------------------------------------------------------------------------




 

FIRSTCITY EUROPE CORPORATION

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FIRSTCITY HOLDINGS CORPORATION OF MINNESOTA

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FIRSTCITY INTERNATIONAL CORPORATION

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FIRSTCITY MEXICO, INC.

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

FIRSTCITY SERVICING CORPORATION

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

BOSQUE ASSET CORP.

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

BOSQUE LEASING, L.P.

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 

 

 


--------------------------------------------------------------------------------




 

BOSQUE LEASING GP CORP.

 

By:

 

 

 

Name:

James C. Holmes

 

Title:

Executive Vice President

 

 


--------------------------------------------------------------------------------


Schedule 2.1

Lender

 

Revolving Credit Commitment*

 

Eurosublimit*

 

 

 

 

 

Bank of Scotland, acting through its New York branch

 

$175,000,000

 

$50,000,000

 

 

 

 

 

Total

 

$175,000,000

 

$50,000,000

--------------------------------------------------------------------------------

*                    Subject to reduction in accordance with the terms and
provisions of the Credit Agreement.


--------------------------------------------------------------------------------


Exhibit G

Exhibit G to the Revolving Credit Agreement

 

FIRSTCITY FINANCIAL CORPORATION
BANK OF SCOTLAND
BORROWING BASE CERTIFICATE
FUNDING COMMITMENT RECONCILIATION
Date:

I.

 

AGGREGATE NET PRESENT EQUITY VALUE [ANPEV]

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II.

 

ADJUSTMENTS TO ANPEV PURSUANT TO LOAN AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

 

Balance of CFSC/Holdings Loan Agreement [Borrowing Base Definition (A)(i)]

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Latin American Concentration Tests[BB Definition (A)(ii),(iii),(iv) and (v)]

 

 

 

 

 

 

 

 

NPEV

 

Cap

 

Deduction

 

 

 

 

 

 

 

 

Mexico

 

$

 

$30,000,000

 

$

 

 

 

 

 

 

 

 

Brazil

 

$

 

$5,000,000

 

$

 

 

 

 

 

 

 

 

Chile

 

$

 

$10,000,000

 

$

 

 

 

 

 

 

 

 

Argentina and Uruguay

 

$

 

$6,000,000

 

$

 

 

 

 

 

 

 

 

Total Deduction for Latin American Concentration

 

 

 

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Other Adjustments/Reserves per Agent[Borrowing Base Definition (A)(vi)]

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Insolvency Issues [Borrowing Base Definition (A)(vii)]

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

REO Excess Value Adjustment [Borrowing Base Definition (A)(viii)]

$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

90 Day Unperfected Portfolio Entities [Borrowing Base Definition (B)]

$

 

 

 

 

(See Concentration Conditions Worksheet Attached)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL ADJUSTMENTS to AGGREGATE NET PRESENT EQUITY VALUE

 

$

 

$

 

 

 

 

 

 

 

 

 

 

III.

 

BORROWING BASE

 

 

 

$

 

 

 

 

 

 

 

 

 

 

IV.

 

BORROWING BASE AVAILABILITY

 

60%

 

$

 

 

 

 

 

 

 

 

 

 

V.

 

CURRENT LOAN COMMITMENT

 

 

 

 

$175,000,000.00

 

 

 

 

 

 

 

 

 

 

VI.

 

CURRENT BALANCES on REVOLVER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

USD Equivalent

 

Euro

 

Exchange Rate

 

 

 

 

 

1

 

Euro Advances [Cap of $50,000,000]

 

$

 

 

 

 

 

 

 

 

 

2

 

USD Advances

 

$

 

 

 

 

 

 

 

 

 

3

 

Working Capital Advances

 

$

 

 

 

 

 

 

 

 

 

TOTAL CURRENT BALANCE $

 

 

 

 

 

 

 

 

 

 

 

SUBJECT ADVANCE [Galicia]

 

$

 

 

 

—

 

 

 

 

 

BALANCE WITH SUBJECT ADVANCE

 

$

 

 

 

 

 

 

 

 

 

Letter of Credit Commitments

 

$

 

 

 

 

 

 

 

 

 

TOTAL OUTSTANDINGS

 

$

 

 

 

 

 

 

 

 

 

LTV RATIO

 

 

 

 

 

 

 

 

 

 

TOTAL FUNDING AVAILIABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

VII.

 

APPROVALS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FirstCity Financial Corporation

 

 

 

 

Date

 

 


--------------------------------------------------------------------------------